Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Patent Application 17063008 filed 10/05/2020.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/19/2022, 05/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11265380. Although the claims at issue are not identical, they are not patentably distinct from each other.

U.S. Patent: 11265380
Instant Application
1. A system of a machine, the system comprising: a network of a plurality of nodes distributed throughout the machine, each of the nodes operable to communicate through one or more radio frequencies wherein the machine comprises a cooler portion and a hotter portion;
a controller operable to communicate with the network of nodes using a higher frequency to communicate with one or more of the nodes in the cooler portion of the machine and a lower frequency to communicate with one or more of the nodes in the hotter portion of the machine; and
 a plurality of waveguides configured to guide transmission of the one or more radio frequencies between the controller and one or more of the nodes.
1. A system of a machine, the system comprising: a network of a plurality of nodes distributed throughout the machine, each of the nodes operable to communicate through one or more radio frequencies, wherein the machine comprises a cooler portion and a hotter portion; and 
a means for communicating with the network of nodes using a higher frequency to communicate with one or more of the nodes in the cooler portion of the machine and a lower frequency to communicate with one or more of the nodes in the hotter portion of the machine.
2. The system of claim 1, wherein at least one of the nodes in the hotter portion comprises one or more wide band gap semiconductors.
2. The system of claim 1, wherein at least one of the nodes in the hotter portion comprises one or more wide band gap semiconductors.
3. The system of claim 1, wherein at least one of the nodes is an interface node configured to communicate with one or more end nodes.
3. The system of claim 1, wherein at least one of the nodes is an interface node configured to communicate with one or more end nodes.
4. The system of claim 3, wherein the one or more end nodes are configured to be coupled to the interface node through a wired interface.
4. The system of claim 3, wherein the one or more end nodes are configured to be coupled to the interface node through a wired interface.
5. The system of claim 3, wherein the one or more end nodes are configured to be coupled to the interface node through a pin adapter interface.
5. The system of claim 3, wherein the one or more end nodes are configured to be coupled to the interface node through a pin adapter interface.
6. The system of claim 3, wherein the one or more end nodes are coupled to the interface node and encapsulated in a shared housing.
6. The system of claim 3, wherein the one or more end nodes are coupled to the interface node and encapsulated in a shared housing.
7. The system of claim 3, wherein the interface node comprises a radio frequency transceiver, an actuator interface configured to electrically communicate with one or more actuators of the one or more end nodes, a sensor interface configured to electrically communicate with one or more sensors of the one or more end nodes, and a microcontroller configured to perform one or more of: communication management between the radio frequency transceiver and at least one of the actuator interface and the sensor interface.
7. The system of claim 3, wherein the interface node comprises a radio frequency transceiver, an actuator interface configured to electrically communicate with one or more actuators of the one or more end nodes, a sensor interface configured to electrically communicate with one or more sensors of the one or more end nodes, and a microcontroller configured to perform one or more of: communication management between the radio frequency transceiver and at least one of the actuator interface and the sensor interface.
8. A system for a gas turbine engine, the system comprising: a network of a plurality of nodes distributed throughout the gas turbine engine, each of the nodes associated with at least one sensor and/or actuator of the gas turbine engine and operable to communicate through one or more radio frequencies; a controller of the gas turbine engine operable to communicate with the network of nodes, wherein the gas turbine engine has a cooler portion upstream of a combustor section and a hotter portion at or downstream of the combustor section; and a plurality of waveguides configured to guide transmission of the one or more radio frequencies between the controller and one or more of the nodes, wherein at least one of the nodes in the hotter portion includes one or more wide band gap semiconductors.
8. A system for a gas turbine engine, the system comprising: a network of a plurality of nodes distributed throughout the gas turbine engine, each of the nodes associated with at least one sensor and/or actuator of the gas turbine engine and operable to communicate through one or more radio frequencies; and a controller of the gas turbine engine operable to communicate with the network of nodes, wherein the gas turbine engine has a cooler portion upstream of a combustor section and a hotter portion at or downstream of the combustor section, wherein at least one of the nodes in the hotter portion includes one or more wide band gap semiconductors.
9. The system of claim 8, wherein one or more of the nodes located at a fan section or a compressor section of the gas turbine engine use a higher frequency to communicate through at least one of the waveguides, and one or more nodes located at the combustor section or a turbine section of the gas turbine engine use a lower frequency to communicate through at least one of the waveguides.
9. The system of claim 8, wherein one or more of the nodes located at a fan section or a compressor section of the gas turbine engine use a higher frequency to communicate, and one or more nodes located at the combustor section or a turbine section of the gas turbine engine use a lower frequency to communicate.


10. The system of claim 8, wherein at least one of the nodes is an interface node configured to communicate with one or more end nodes comprising the at least one sensor and/or actuator of the gas turbine engine.
10. The system of claim 8, wherein at least one of the nodes is an interface node configured to communicate with one or more end nodes comprising the at least one sensor and/or actuator of the gas turbine engine.
11. The system of claim 10, wherein the one or more end nodes are configured to be coupled to the interface node through a wired interface.
11. The system of claim 10, wherein the one or more end nodes are configured to be coupled to the interface node through a wired interface.
12. The system of claim 10, wherein the one or more end nodes are configured to be coupled to the interface node through a pin adapter interface.
12. The system of claim 10, wherein the one or more end nodes are configured to be coupled to the interface node through a pin adapter interface.
13. The system of claim 10, wherein the one or more end nodes are coupled to the interface node and encapsulated in a shared housing.
13. The system of claim 10, wherein the one or more end nodes are coupled to the interface node and encapsulated in a shared housing.
14. The system of claim 10, wherein the interface node comprises a radio frequency transceiver configured to communicate with the controller through at least one of the waveguides, an actuator interface configured to electrically communicate with one or more actuators of the one or more end nodes, a sensor interface configured to electrically communicate with one or more sensors of the one or more end nodes, and a microcontroller configured to perform one or more of: communication management between the radio frequency transceiver and at least one of the actuator interface and the sensor interface.
14. The system of claim 10, wherein the interface node comprises a radio frequency transceiver configured to communicate with the controller, an actuator interface configured to electrically communicate with one or more actuators of the one or more end nodes, a sensor interface configured to electrically communicate with one or more sensors of the one or more end nodes, and a microcontroller configured to perform one or more of communication management between the radio frequency transceiver and at least one of the actuator interface and the sensor interface.

15. The system of claim 8, wherein the controller comprises a dual channel controller configured to share at least one of the waveguides between two channels in communicating with at least one of the nodes.
15. The system of claim 8, wherein the controller comprises a dual channel controller configured to share at least one waveguide between two channels in communicating with at least one of the nodes.
16. A method of establishing electromagnetic communication through a machine, the method comprising: installing a plurality of nodes configured to communicate through one or more waveguides using one or more radio frequencies in the machine, wherein the machine comprises a cooler portion and a hotter portion, and at least one of the nodes in the hotter portion comprises one or more wide band gap semiconductors; and initiating communication between a controller of the machine and the nodes using a higher frequency to communicate with one or more of the nodes in the cooler portion of the machine and a lower frequency to communicate with one or more of the nodes in the hotter portion of the machine.
16. A method of establishing electromagnetic communication through a machine, the method comprising: installing a plurality of nodes configured to communicate using one or more radio frequencies in the machine, wherein the machine comprises a cooler portion and a hotter portion, and at least one of the nodes in the hotter portion comprises one or more wide band gap semiconductors; and initiating communication between a controller of the machine and the nodes using a higher frequency to communicate with one or more of the nodes in the cooler portion of the machine and a lower frequency to communicate with one or more of the nodes in the hotter portion of the machine.
17. The method of claim 16, wherein at least one of the nodes is an interface node that communicates with one or more end nodes.

17. The method of claim 16, wherein at least one of the nodes is an interface node that communicates with one or more end nodes.

18. The method of claim 17, wherein the one or more end nodes are coupled to the interface node through a wired interface.

18. The method of claim 17, wherein the one or more end nodes are coupled to the interface node through a wired interface.
19. The method of claim 17, wherein the one or more end nodes are coupled to the interface node through a pin adapter interface.
19. The method of claim 17, wherein the one or more end nodes are coupled to the interface node through a pin adapter interface.
20. The method of claim 17, wherein the one or more end nodes are coupled to the interface node and encapsulated in a shared housing.
20. The method of claim 17. wherein the one or more end nodes are coupled to the interface node and encapsulated in a shared housing.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449